Title: Charles Spener to John Adams, 28 February 1784
From: Spener, Charles
To: Adams, John


        
          Sir
          Berlin this 28 february 1784.
        
        May it please Your Excellence to give a kind reception to the historical Almanack for the Year 1784. which I, this Year for the first time published upon a plan intirely new, & of which I have the honour to present to Your Excellency the annexed copy.
        Being intended to point out & to set in their proper light the most remarkable incidents, who, in the space of every last year, have happened in the political history of states as well as in the litterary way, relating to interesting discoveries in useful arts—being calculated upon a plan of such general utility, my almanac for the present year is solely dedicated to the Revolution of North-America &, by consequence, particularly entitled to being taken notice of by Your Excellence.
        The historical part of it is done by one Mr. Sprengel, Professor of history in one of our best Universities (at Halle) who hath a very good reputation both, as historian & as writer. The cuts are executed by our most eminent artists. If they do not wholly answer the object they represent, Your Excellence will excuse it partly on account of their small size, which gave no room to great compositions,

partly on account of the want of exact knowledge of local circumstances. To get some information about them is one of the secondary objects of the present letter.
        The annexed sketch of the contents of the historical Almanack for 1785 will show to Your Excellence, which of the latest events in North-America I pointed out as the most remarkable & the most able of being represented. In submitting to Your Excellency’s deeper knowledge of American affairs & better judgement of them, I humbly sollicit Your Excellency’s kind decision, “whether You approve of my choosing out of the latest history of the united states, the following transactions, namely:” General Washington’s being sum̃oned by the Congress to become the Legislator of America. & the foundation of (or rather the Surveying of a track of land, chosen for building there upon) a Town for the meeting of the Congress or whether there happened in North America, lately some events more interesting & equally fit of being represented in cuts.
        In either of these two cases I hereby implore Your Excellency’s gracious assistance, partly in communicating to me such papers as will convey a complete & authentic notion of the fact, partly in giving directions for the artists in order that, their designs may not be quite of their own fancy but approach nature as much as possible. I intirely disapprove, for instance, the Session of the Congress as represented in one of the cuts of this Years Almanack. In the first place there were at that period not 13 as represented here, but 53 delegates present, and tho all of them could not be brought in so small a room as this cut, yet the form of their seats, should, I fancy, have been altered. I imagine they have a circular form, the Presidents place some what elevated & so on.
        Please Your Excellence to correct these & similar mistakes & to prevent future one’s either by minute descriptions or by Some slight sketch; in the latter case some few strokes of pencil lead will be quite sufficient.
        As in the composition of this historical Almanack, North-America will always have a very considerable & very interesting share any notion Your Excellence will please to com̃unicate to me, they may consist in general views upon North-American affairs, new regulations for trade, manufacturys, fishery, the troops, legislature, &c. or in relations of remarkable facts—will be most thankfully received & most faithfully made use of, to the glory of the united states & to the instruction & admiration of our part of the globe.
        To proceed in the Gallery of famous Americans I essentially want

Your Excellency’s Portrait. The highest favour therefore, You could bestow upon me, would be the communicating to me Your Excellency’s picture drawn from life. If there exists any good painting from which it might be copied, this shall be done here by one of the ablest hands & the painting returned soon & in the best condition. If there does not exist any painting, I beg leave to have Your Excellency’s head drawn there, for the aforesaid purpose, by a reputable artist.
        Lastly I submitt the annexed Portrait of the late President Hancok, to Your Excellency’s inspection & wish to be informed, whether it really resembles the famous man it represents (what I doubt of) if consequently I can have it copied or if there is means to get a better one, this being taken from Mr. Hilliard d’Auberteuil’s a french historian’s Memoires sur les Anglo-Americains. President Laurens hath graciously promised me the head of Mr. Payne; but, having not yet seen any thing of it, I hereby ask whether it is likewise in Your Excellency’s possession & if You would spare it some weecks for the purpose of being copied.
        May the wellfare of North-America be as everlasting as will be the fame of those eminent politicians, who took so considerable a part in supporting & settling its rights, & amongst whom Your Excellency occupy so distinguished a place— May this Almanac, considered as an hom̃age offered to liberty, from the bottom of despotism, be judged not unworthy Your Excellency’s protection & promotion— May the boldness of my adressing Your Excellence in a language, which, by the shortness of my former Stay in England, I learned but very imperfectly, be graciously overlooked by Your Excellence— I am, with the utmost respect, Your Excellency’s / most humble & devoted Servant
        
          Charles SpenerBookseller to his Majesty
        
      